Citation Nr: 1038560	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, 
to include as secondary to residuals of a head injury with 
chronic headaches.

2.  Entitlement to service connection for bilateral hearing loss, 
to include as secondary to residuals of a head injury with 
chronic headaches.

3.  Entitlement to service connection for tinnitus, to include as 
secondary to residuals of a head injury with chronic headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
October 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A stroke, or residuals thereof, is not related to any disease, 
injury, or incident of service, was not manifested within one 
year of service discharge, and was not caused or aggravated by 
the Veteran's service-connected residuals of a head injury with 
chronic headaches.


CONCLUSION OF LAW

A stroke, or residuals thereof, was not incurred in or aggravated 
by the Veteran's active duty military service, may not be 
presumed to have been incurred in or aggravated by such service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006), (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a May 2006 letter, 
sent prior to the initial unfavorable AOJ decision issued in July 
2007, advised the Veteran of the evidence and information 
necessary to substantiate his claim of entitlement to service 
connection for residuals of a stroke on a direct and presumptive 
basis, as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, such 
letter informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman, supra.  

With respect to the secondary aspect of the Veteran's service 
connection claim, the Board notes that the VCAA letter failed to 
address such theory of entitlement.  This being the case, the 
VCAA notice as relevant to the secondary aspect of the Veteran's 
claim was defective.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has previously held that any notice error was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 
889 (2007).  However, the United States Supreme Court reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the Veteran 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  487 
F.3d at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46. 

In this case, the evidence of record reflects that a reasonable 
person could have been expected to understand what was needed to 
support the secondary aspect of the Veteran's claim based on 
notice that was provided to him during the course of his appeal.  
Specifically, the July 2007 rating decision, June 2008 statement 
of the case, and March 2009 supplemental statement of the case 
informed the Veteran that service connection may be granted for a 
disease or injury that resulted from a service-connected 
disability or was aggravated thereby.  Such documents further 
notified him that service connection for residuals of a stroke 
was denied as the evidence did not show that such was related to 
his service-connected condition of residuals of a head injury 
with chronic headaches.  The June 2008 statement of the case 
further provided the Veteran with the provisions of 38 C.F.R. § 
3.310, the regulation governing secondary service connection.

For the foregoing reasons, the Board finds that VA's failure to 
provide the Veteran with adequate VCAA notice with respect to the 
secondary aspect of his claim did not affect the essential 
fairness of the adjudication of his claim and, therefore, such 
error is harmless.  Accordingly, the Board finds that VA has 
satisfied its duty to notify under the VCAA in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Veteran's service treatment 
records as well as VA and private treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his pending 
appeal.  The Veteran has also been provided with a VA examination 
in July 2006 with an addendum opinion in May 2007 in order to 
adjudicate his pending claim.  Such opinion was based on a review 
of the Veteran's claims file, his reported history, a physical 
examination, and medical literature.  As it was supported by an 
adequate foundation with articulated reasons and bases, the Board 
finds that it is sufficient to adjudicate the Veteran's claim and 
further examination is not necessary.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he was attacked by a gang and suffered 
a head injury during service.  He alleges that such attack, and 
the residuals of his head injury with chronic headaches, resulted 
in a stroke and residuals thereof.  Therefore, the Veteran claims 
that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not 
require the establishment of a baseline level of disability 
before an award of service connection may granted.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect, that in August 
1962, he was treated for a contusion and abrasion over his left 
orbit with tenderness above the eyes and to the inferior orbit 
after he was attacked by a group of about ten men.  He also 
complained of pain in the chest where he stated that he was 
"stomped."  The Veteran had a hematoma around the left eye as 
well as tenderness over the anterior ribs.  Following a physical 
examination and X-rays, the Veteran was diagnosed with a fracture 
of the zygoma, a contusion, and abrasions.  The Veteran's 
September 1962 separation examination reflects that clinical 
evaluation of his lungs and chest, heart, and vascular system 
were normal.  His chest X-ray was also negative.  At such time, 
the Veteran denied pain or pressure in the chest, palpitation or 
pounding heart, and high or low blood pressure.  

Post-service private and VA records reflect that the Veteran 
suffered a cerebrovascular accident in January 2006 with right-
sided weakness and ataxia.  An MRI scan showed a lateral 
medullary stroke on the right and a CT scan was normal.  A March 
2006 treatment record reflects that the Veteran had a stroke with 
ataxia and dysphagia, with the latter resolved.  In September 
2006, it was noted that the Veteran looked great and that, if one 
did not know better, one would not know he had a right medullary 
cerebrovascular accident with swallowing difficulty, ataxia, 
vision difficulties, and inadequate PO intake.  

At the time of the July 2006 VA examination, the Veteran reported 
that, in 1962, he suffered a head injury with loss of 
consciousness when he was jumped by a gang.  He further indicated 
that he currently had headaches, an inability to use his right 
side and cold/burning in the left arm, and difficulty with his 
vision and hearing.  The Veteran further stated that he had a 
stroke which affected his right side.  Following a physical 
examination and laboratory testing, the Veteran was diagnosed 
with cerebrovascular accident (stroke) with right side weakness.  

In January 2007, service connection for residuals of a head 
injury with chronic headaches was granted.  As such, in May 2007, 
an addendum opinion was obtained.  The examiner noted that the 
Veteran's claims file, to include his service treatment records 
as well as post-service VA and private medical records, were 
reviewed.  She observed that the Veteran received his head injury 
in 1962 as a result of a gang attack, which was 44 years prior to 
his stroke.  The examiner further noted that the record showed a 
hematoma around the left eye with tenderness above the eyes and 
to the inferior orbit, contusion to the left zygomatic area, and 
abrasions to the left cheeks.  Neurological examination was 
normal.  The X-rays revealed a fracture of the zygoma, contusion 
over the left eye, and abrasion to the left cheek.  

The examiner stated that, according to medical literature, a 
contusion is a crush injury that may be caused by a blow.  She 
stated that the Veteran's contusion was to the zygomatic area and 
not the brain, and there were no reports by X-ray to suggest any 
brain injury.  The Veteran's stroke was a small acute infarction 
involving the right medullary plate in January 2006, which was 44 
years after the attack.  The examiner observed that the Veteran 
had an ischemic stroke to the lateral medulla and had other risk 
factors such as diabetes, hypertension, and hyperlipidemia.  A 
carotid US showed minimal occlusion to the left carotid with a 
bruit.  The examiner noted that there are two types of strokes: 
(1) An ischemic stroke, which develops when a blood clot blocks a 
blood vessel in the brain.  The clot may form in the blood vessel 
or travel from somewhere else in the blood system.  About 8 out 
of 10 strokes are ischemic strokes and such are the most common 
type of stroke in older adults.  (2) A hemorrhagic stroke, which 
develops when an artery in the brain leaks or bursts.  Such 
causes bleeding inside the brain or near the surface of the 
brain.  Hemorrhagic strokes are less common but more deadly than 
ischemic strokes.  

Therefore, based on the foregoing, the examiner opined that the 
Veteran's cerebrovascular accident suffered in 2006 is not 
related to the head injury sustained in 1962.  Given this 
opinion, it cannot be said that the Veteran's service-connected 
residuals of a head injury with chronic headaches aggravates 
(i.e., worsens) the Veteran's stroke.  In this regard, the 
examiner reported that there was no relationship between the two 
conditions, as there was no brain injury at the time of the 
Veteran's in-service attack and he suffered an ischemic stroke, 
rather than a hemorrhagic stroke.

The Board places great probative weight on the May 2007 VA 
examiner's opinion regarding the etiology of the Veteran's stroke 
as she considered all of the evidence of record, to include his 
service treatment records, post-service medical records, lay 
testimony, and reports of physical examinations and diagnostic 
testing, as well as the relevant medical literature in rendering 
her opinion.  Therefore, the Board finds that such opinion 
contains clear conclusions with supporting data, and a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007).  Moreover, there is no contrary medical opinion 
of record.

The Board notes that the Veteran has contended on his own behalf 
that his stroke is related to his military service, to include 
his in-service head injury.  Lay witnesses are competent to 
provide testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm of 
his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).  Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's stroke and any 
instance of his military service, to include his in-service head 
injury, to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Additionally, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of any 
medical evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
the residuals of his stroke, to include weakness and paralysis, 
the Board accords his statements regarding the etiology of such 
disorder little probative value as he is not competent to opine 
on such complex medical questions.  Specifically, where the 
determinative issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only 
offered conclusory statements regarding the relationship between 
his stroke and his military service, to include his in-service 
head injury.  Additionally, he did not address the fact that his 
stroke occurred approximately 44 years after such injury.  In 
contrast, the May 2007 VA examiner took into consideration all 
the relevant facts in providing her opinion.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his stroke are outweighed by the 
competent and probative May 2007 VA examiner's findings.  
Moreover, the Veteran has not alleged a continuity of relevant 
symptomatology following his in-service injury.  Additionally, 
the Board has considered whether service connection is warranted 
for the Veteran's stroke, as a manifestation of cardiovascular 
disease, on a presumptive basis.  However, the record fails to 
show that the Veteran manifested such to a degree of 10 percent 
within one year following his service discharge in October 1962.  
Rather, the Veteran suffered his stroke in January 2006, 
approximately 44 years after discharge.  As such, presumptive 
service connection is not warranted for the Veteran's stroke.  
Therefore, the Board finds that service connection for residuals 
of  a stroke is not warranted.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for residuals of a stroke.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a stroke, to include as 
secondary to residuals of a head injury with chronic headaches, 
is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated previously, the Veteran contends that he was 
attacked by a gang and suffered a head injury during service.  He 
alleges that such attack, and the residuals of his head injury 
with chronic headaches, resulted in bilateral hearing loss and 
tinnitus.  The Board also notes that the record reflects that the 
Veteran had in-service noise exposure to helicopters as reported 
at a July 2006 VA examination.  Therefore, the Veteran claims 
that service connection is warranted for bilateral hearing loss 
and tinnitus.

The Board observes that the Veteran was afforded a VA examination 
in July 2006; however, the examiner did not offer an opinion 
regarding the etiology of the Veteran's bilateral hearing loss 
and tinnitus.  Once VA undertakes the effort to provide an 
examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   
Therefore, VA attempted to obtain an addendum opinion in April 
2007; however, the examiner was not provided with the Veteran's 
claims file and, consequently, she indicated that without a 
review of such, an opinion cannot be offered.  Therefore, in 
March 2009, the Veteran was scheduled for another VA examination 
in order to determine the etiology of his bilateral hearing loss 
and tinnitus; however, he failed to report.  Thereafter, in April 
2009, the Veteran indicated that he never received notice of such 
examination and would be willing to report to an examination.  He 
also provided a new mailing address.  Therefore, the Board finds 
that the Veteran should be rescheduled for a VA examination in 
order to ascertain the etiology of his bilateral hearing loss and 
tinnitus.

The Board also notes that the Veteran has not been provided with 
proper VCAA notice regarding the secondary aspect of his claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus.  Therefore, such should be accomplished on remand.

Additionally, the Veteran should be requested to identify any 
outstanding treatment records for his bilateral hearing loss and 
tinnitus and, thereafter, all identified records, to include 
those dated from April 2008 to the present from the Central 
Alabama Veterans Healthcare System (Montgomery/Tuskegee) should 
be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for bilateral hearing loss and tinnitus as 
secondary to his service-connected residuals 
of a head injury with chronic headaches.  

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
bilateral hearing loss and tinnitus.  After 
securing any necessary authorization from 
him, obtain all identified treatment records, 
to include records from the Central Alabama 
Veterans Healthcare System 
(Montgomery/Tuskegee) dated from April 2008 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his bilateral hearing loss and 
tinnitus.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Following evaluation of the Veteran, the 
examiner must express an opinion as to whether 
it is at least as likely as not (50 percent or 
greater likelihood) that his bilateral hearing 
loss and tinnitus are related to his military 
service, to include his in-service head injury 
and/or in-service noise exposure. 

The examiner should also offer an opinion as 
to whether it is at least as likely as not (50 
percent or greater likelihood) that his 
bilateral hearing loss and tinnitus are caused 
or aggravated, i.e., worsened beyond the 
natural progression, by his service-connected 
residuals of a head injury with chronic 
headaches.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his bilateral hearing loss and 
tinnitus, and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


